Cite as 2016 Ark. App. 278


                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                         No. E-16-82


                                                 OPINION DELIVERED MAY 25, 2016
 SUPERIOR NISSAN OF CONWAY
                    APPELLANT
                                                 APPEAL FROM THE ARKANSAS
 V.                                              BOARD OF REVIEW
                                                 [NO. 2015-BR-02566]
 DIRECTOR, DEPARTMENT OF
 WORKFORCE SERVICES, and
 LONNY AGEE
                   APPELLEES                     APPEAL DISMISSED



                          ROBERT J. GLADWIN, Chief Judge

       Appellant Superior Nissan of Conway appeals from the Arkansas Board of Review’s

January 25, 2016 decision reversing the Appeal Tribunal and finding that the claimant Lonny

Agee was entitled to benefits. We dismiss due to a lack of jurisdiction.

       On February 11, 2016, Superior Nissan of Conway filed its petition for appeal with

this court. The petition was signed by D’Mar Phillips, the human resources director for

appellant. It is well-settled law that corporations must be represented by licensed attorneys.

Smithco Invs. of W. Memphis, Inc. v. Morgan Keegan & Co., Inc., 370 Ark. 477, 261 S.W.3d
454 (2007). Our supreme court has held that where a party not licensed to practice law in

this state attempts to represent the interests of others by submitting himself or herself to the

jurisdiction of a court, these actions, such as the filing of pleadings, are rendered a nullity.

Id. Here, Phillips is not an attorney and may not represent Superior Nissan of Conway in

this case. Id. Our case law makes it clear that invoking the process of a court of law
                                Cite as 2016 Ark. App. 278

constitutes the practice of law. Stephens Prod. Co. v. Bennett, 2015 Ark. App. 617. Because

Phillips was practicing law when he signed the petition, the petition is null and void.

Therefore, we lack jurisdiction and dismiss this appeal.

       Appeal dismissed.

       KINARD and GRUBER, JJ., agree.

       No briefs.




                                              2